Cardona, PJ.
Appeal from a judgment of the County Court of Washington County (McKeighan, J.), rendered January 25, 2008, convicting defendant upon his plea of guilty of the crime of reckless endangerment in the first degree.
Defendant entered an Alford plea of guilty to reckless endangerment in the first degree and was sentenced to 1 to 3 years in prison. He now contends that his plea was involuntary, and that the record does not contain sufficient proof of guilt. However, those arguments are unpreserved because he did not move to withdraw his plea or vacate the judgment of conviction (see People v Lopez, 33 AD3d 1062, 1062 [2006], lv denied 8 *1054NY3d 847 [2007]; People v Tausinger, 21 AD3d 1181, 1182 [2005]). In any event, were we to review the merits, we would find that the plea was voluntary inasmuch as County Court ensured that defendant discussed the plea with his counsel, understood the ramifications of pleading guilty, and entered the plea for acceptable reasons (see People v Washington, 51 AD3d 1223, 1224 [2008]; People v Cash, 19 AD3d 934, 935 [2005], lv denied 5 NY3d 804 [2005]). We would further find that the court’s review of the grand jury minutes prior to defendant’s plea established a basis for finding strong record evidence of defendant’s guilt (see People v Washington, 51 AD3d at 1224).
Defendant’s remaining contention—that his appeal waiver was not knowing and intelligent—is rendered academic by his failure to preserve the arguments raised above. In any event, the record reveals that defendant validly waived his appeal rights both orally during the plea colloquy and by written waiver executed therewith (see People v Lewis, 48 AD3d 880, 881 [2008]).
Peters, Carpinello, Kavanagh and Stein, JJ., concur. Ordered that the judgment is affirmed.